DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 05/05/2022 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1, 3 – 11 and 13 – 20 are amended.

Applicant’s remarks DO NOT overcome the 112 (a) claim rejections as set forth in the Non-Final Office Action mailed on 02/08/2022. The corresponding 112 (a) claim rejections are maintained
Applicant’s remarks overcome each and every 112 (f) claim interpretation and 112 (b) claim rejections as set forth in the Non-Final Office Action mailed on 02/08/2022. The corresponding 112 (f) claim interpretation and 112 (b) claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 4, 9, 14 and 19 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.

Regarding the 112 (a) claim rejections, applicant submitted on p.8 that “the specification actually describes using the known differences in imaging geometry in combination with the differences in the two stereoscopic images to estimate a surface normal. This description would allow one of ordinary skill in the art to reasonably conclude that the inventor had possession of the claimed invention at the time of filing, and therefore satisfies the written description requirement.” Applicant’s arguments have been fully considered but they are not persuasive.
As already been stated on p.5 of the Non-Final Office Action, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01.
The [0058] of the specification only states the function of the claimed processor by term “using”, but failed to provide detailed algorithm about how to use. Thus one person of ordinary skill in the art do not know how to calculate the surface normal based on the known differences. Nor a name of some algorithm is disclosed in the specification to provide information to one person of ordinary skill in the art.
Thus, applicant’s arguments regarding the 112 (a) claim rejections have been fully considered but they are not persuasive. The corresponding 112 (a) claim rejections are maintained.


Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive.

Regarding the rejection of independent claim 1 and 11, applicant submitted on p.10 – 11 that “As explained in para. [0044] of Burns, "each region will have an average value of its surrounding area with the addition of a random texture." Accordingly, the cited portions of Burns fails to teach "mask[ing] the first image by substituting a default color in the region of specular reflection," as recited by independent claims 1 and 11”; “Moreover, the cited portions of Burns fail to provide the advantages of these features as described in Applicant's specification.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, applicant’s arguments about the advantages are not positively recited in the claim, therefore do not bear any patentability weight in the examination.
Second, the claim recited “default color” which is interpreted as “a preselected option adopted by a computer program or other mechanism when no alternative is specified by the user or programmer” according the language definition (see Oxford Languages). The replacing process with pixel values of surrounding region as taught by Burns in [0044] is interpreted as a preselected option under the broadest reasonable interpretation of the limitation “default color”.
Thus, applicant’s argument regarding the 102 rejections of independent claim 1 and 11 have been fully considered but they are not persuasive.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.11 – 12 rely on supposed deficiencies with the rejection of parent claim 1 and 11. Applicant’s arguments are not persuasive for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.8 and 10 – 12 have been fully considered, but they are not persuasive. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, 9, 14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitations “estimate a first surface normal in the first region of high specular reflection based on differences between the first image and the second image” in claim 4 and 14, limitations “estimate a second surface normal in the region of high specular reflection based on differences between the third image and the fourth image” in claim 9 and 19, The corresponding disclosure in the specification of present application is recited as: “estimate a first surface normal in the first region of high specular reflection based on differences between the first image and the second image” in [0008]; and “In some examples, the known differences in the imaging geometry between the two stereoscopic images may be used to estimate the surface normals based on the differences in the stereoscopic images” in [0058]. The specification merely states that the surface normal can is estimated based on the difference between two images, without disclosing any detailed algorithm or steps about how the difference is used in estimating surface normal. 
The above limitations are computer-implemented functional claim limitations. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161.01.

Therefore, the above limitations in claim 4, 9, 14 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 2008/0170764 A1; published on 07/17/2008) (hereinafter "Burns").

 Regarding claim 1, Burns discloses an imaging system ("Referring to FIG. 1, there is shown an imaging apparatus for …" [0037]) comprising:
an illuminator for providing illumination on a region of interest ("A light source 11 directs an incident light 16 … toward tooth 20 …" [0037]);
one or more first detectors for detecting reflections of the illumination ("Two components of light are then detected by a digital color camera 32 through a lens 22; a back-scattered light component 18 having the same wavelength as the incident light and having measurable reflectance …" [0037]);
a processing unit ("… These two images are combined by image processing in step 38." [0039]) configured to:
receive a first image ("The reflectance image component could be generated from the light from the first source …" [0038]; "... the two sets of input data to step 38 are the two sets of image array data.} [0040]) containing the region of interest ("… toward tooth 20 … having the same wavelength as the incident light and having measurable reflectance …" [0037]);
determine a first region of high specular reflection in the first image based on the reflections of the illumination on the region of interest ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are identified by selecting those whose values are above a signal threshold, e.g. 90% of the maximum image signal level ... The result is a logical image array with several contiguous groups of pixels, i.e., spectral reflectance regions, identified." [0042]);
mask the first image by substituting a default color in the first region of high specular reflection to create a masked first image 9 "The identified pixel locations form a set, or mask array, m1." [0042]; "The pixel values for each spectral reflectance region are then replaced by the set of values for each surrounding region." [0044]; since the processing is based on color image, see [0042], the replacing value of surrounding region is also color value); and
generate a composite image based on the masked first image and a fluorescence image of the region of interest ("These two images are combined by image processing in step 38." [0039]; "… the processing of the modified image data uses both the reflectance and fluorescence image data to generate a final image that can be used to identify carious areas of the tooth. There are a number of alternative processing methods for combining the reflectance and fluorescence image data, step 120, to form the diagnostic image, 52." [0046]; see data flow in Fig.2).

Regarding claim 11, Burns discloses a method ("… using the method in one embodiment." [0037]) comprising:
providing, via an illuminator, illumination on a region of interest ("A light source 11 directs an incident light 16 … toward tooth 20 …" [0037]);
detecting, via one or more detectors, reflections of the illumination ("Two components of light are then detected by a digital color camera 32 through a lens 22; a back-scattered light component 18 having the same wavelength as the incident light and having measurable reflectance …" [0037]);
receiving, via a processing unit ("… These two images are combined by image processing in step 38." [0039]), a first image ("The reflectance image component could be generated from the light from the first source …" [0038]; "... the two sets of input data to step 38 are the two sets of image array data.} [0040]) containing the region of interest ( "… toward tooth 20 … having the same wavelength as the incident light and having measurable reflectance …" [0037]);
determining a first region of high specular reflection in the first image based on the reflections of the illumination on the region of interest ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are identified by selecting those whose values are above a signal threshold, e.g. 90% of the maximum image signal level ... The result is a logical image array with several contiguous groups of pixels, i.e., spectral reflectance regions, identified." [0042]);
masking the first image by substituting a default color in the first region of high specular reflection to create a masked first image ("The identified pixel locations form a set, or mask array, m1." [0042]; "The pixel values for each spectral reflectance region are then replaced by the set of values for each surrounding region." [0044]; since the processing is based on color image, see [0042], the replacing value of surrounding region is also color value); and
generating a composite image based on the masked first image and a fluorescence image of the region of interest ("These two images are combined by image processing in step 38." [0039]; "… the processing of the modified image data uses both the reflectance and fluorescence image data to generate a final image that can be used to identify carious areas of the tooth. There are a number of alternative processing methods for combining the reflectance and fluorescence image data, step 120, to form the diagnostic image, 52." [0046]; see data flow in Fig.2).

Regarding claim 20, Burns discloses all claim limitations, as applied in claim 11, and Burns further discloses triggering fluorescing of one or more fluorescent materials in the region of interest ("… a second light source 12 directs an incident light 16, at a second wavelength range … and a fluorescent light component could be generated from the light from the second source." [0038]); 
detecting the fluorescing of the fluorescent materials (“… a fluorescent light component 19 that has been excited due to the incident light.” [0037]; “In this case, two components of light are then detected by a digital color camera 32 … and a fluorescent light component could be generated from the light from the second source.” [0038]); and
generating the fluorescence image of the region of interest ("The two corresponding digital color images generated by the digital camera are the reflectance image 34 and fluorescence image 35. These two images are combined by image processing in step 38." [0039]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Garg et al. (US 2011/0116710 A1; published on 05/19/2011) (hereinafter "Garg").

Regarding claim 2, Burns teaches all claim limitations, as applied in claim 1, except wherein the processing unit is further configured to add one or more visual highlights associated with the first region of high specular reflection to the composite image.
However, in the same field of endeavor, Garg teaches wherein the processing unit is further configured to add one or more visual highlights associated with the first region of high specular reflection to the composite image ("… each image {or a subset of the images} of the image database {labeled data set 109} is manually coded to indicate regions of specularity in the image depicted in the respective image of the database … the coding is a color coding wherein a human operator views each image of the labeled data set 109, and in a touch screen, brush stroke operation, marks off each region of specularity ... and controls the computer to assign an arbitrary color to each marked region." [0052]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the specular region coloring as taught by Burns with the user interactive coding of specular region as taught by Garg. Doing so would make it possible "to indicate regions of specularity in the image" (see Garg; [0052]). 

Regarding claim 12, Burns teaches all claim limitations, as applied in claim 11, except adding one or more visual highlights associated with the first region of high specular reflection to the composite image.
However, in the same field of endeavor, Garg teaches adding one or more visual highlights associated with the first region of high specular reflection to the composite image ("… each image {or a subset of the images} of the image database {labeled data set 109} is manually coded to indicate regions of specularity in the image depicted in the respective image of the database … the coding is a color coding wherein a human operator views each image of the labeled data set 109, and in a touch screen, brush stroke operation, marks off each region of specularity ... and controls the computer to assign an arbitrary color to each marked region." [0052]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the specular region coloring as taught by Burns with the user interactive coding of specular region as taught by Garg. Doing so would make it possible "to indicate regions of specularity in the image" (see Garg; [0052]). 


Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1 and 11 respectively, and further in view of Kantor et al. (US 2011/0304705 A1; published on 12/15/2011) (hereinafter "Kantor").

Regarding claim 3, Burns teaches all claim limitations, as applied in claim 1, except wherein the processing unit is further configured to receive a second image from the one ore more first detectors, the second image including the detected reflections and being based on a second imaging geometry different from the first imaging geometry of the first image.
However, in the same field of endeavor, Kantor teaches wherein the processing unit is further configured to receive a second image from the one or more first detectors, the second image including the detected reflections and being based on a second imaging geometry of the first image ("The acquisition of the image takes place in a multiple step fashion ... In the second step the situation is reversed and the sample is illuminated by light source {2}, while light source {1} is switched off. In both cases the reflected light passes through a lens {3} and is focused onto a CCD chip {4}." [0074]) different from the first imaging geometry ("… there are a number of acquisitions of subsequent images of the sample under different illumination conditions when different light sources are used to illuminate the sample." [0074]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging device as taught by Burns with the multiple light sources setup as taught by Kantor. By utilizing different source-detector layout, it would be possible that "information about the geometry of the surface can thus be obtained" (see Kantor; [0074]) and "to eliminate one or a group of data with least favorable illumination" (see Kantor; [0083]).

Regarding claim 13, Burns teaches all claim limitations, as applied in claim 11, except receiving a second image from the one ore more detectors, the second image including the detected reflections and being based on a second imaging geometry different from a first imaging geometry.
However, in the same field of endeavor, Kantor teaches receiving a second image from the one or more detectors, the second image including the detected reflections and being based on a second imaging geometry ("The acquisition of the image takes place in a multiple step fashion ... In the second step the situation is reversed and the sample is illuminated by light source {2}, while light source {1} is switched off. In both cases the reflected light passes through a lens {3} and is focused onto a CCD chip {4}." [0074]) different from a first imaging geometry ("… there are a number of acquisitions of subsequent images of the sample under different illumination conditions when different light sources are used to illuminate the sample." [0074]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging device as taught by Burns with the multiple light sources setup as taught by Kantor. By utilizing different source-detector layout, it would be possible that "information about the geometry of the surface can thus be obtained" (see Kantor; [0074]) and "to eliminate one or a group of data with least favorable illumination" (see Kantor; [0083]).


Claim 4 – 9 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Kantor, as applied in claim 3 and 13 respectively, and further in view of Barkan et al. (US 2006/0043194 A1; published on 03/02/2006) (hereinafter "Barkan").

Regarding claim 4, Burns teaches all claim limitations, as applied in claim 3, except wherein the processing unit is further configured to: estimate a first surface normal in the first region of high specular reflection based on differences between the first image and the second image; and provide one or more move away hints based on the estimated first surface normal.
However, in the same field of endeavor, Kantor teaches wherein the processing unit is further configured to: estimate a first surface normal in the first region of high specular reflection based on differences between the first image and the second image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging device as taught by Burns with the multiple light sources setup as taught by Kantor. By utilizing different source-detector layout, it would be possible that "information about the geometry of the surface can thus be obtained" (see Kantor; [0074]) and "to eliminate one or a group of data with least favorable illumination" (see Kantor; [0083]).
Although Kantor further teaches the illumination/sensing layout of specular reflection is "least favorable illumination" (see Kantor; [0083]) and as defined in optical imaging the specular reflection is based on determined surface normal and illumination angle, Burns in view of Kantor fails to explicitly teach to provide one or more move away hints based on the estimated first surface normal.
However, in the same field of endeavor, Barkan teaches wherein the processing unit ("the imaging scanner's processor may determine …" [0033]) is further configured to provide one or more move away hints based on the estimated first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints which is generated by the processor; further as defined in optical imaging, the specular reflection is based on determined surface normal and illumination angle).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 5, Burns in view of Kantor teaches all claim limitations, as applied in claim 4, except wherein the at least one of the move away hints comprise providing a move away point to a motion planning system, the move away point being pointed to by the first surface normal.
However, in the same field of endeavor, Barkan teaches wherein the at least one of the move away hints comprise providing a move away point to a motion planning system, the move away point being pointed to by the first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints, and the processor is also interpreted as the motion planning system since it is controlling the pose of camera; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry, which is also aligned to the surface normal when the specular reflection occurred).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 6, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 5, and Barkan further teaches wherein the move away point is located at a height above the first surface normal based on a working distance of an imaging unit of the imaging system ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry; as defined in optics, the specular reflection occurs only when the camera direction and illuminator direction intersecting at the surface, which is exactly at the height equal to the working distance of scanner). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 7, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 5, and Barkan further teaches wherein the move away point is located near an imaging unit of the imaging system ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 8, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 4, and Barkan further teaches wherein at least one of the move away hints comprises providing a move away line to a motion planning system, the move away line being collinear with the first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midline between camera direction and illumination direction is inherent moving away line as defined in imaging geometry, which only collinear when specular reflection occurred).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 9, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 4, and Burns further teaches wherein the processing unit is further configured to determine a second region of high specular reflection in the third image and the fourth image ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are identified by selecting those whose values are above a signal threshold, e.g. 90% of the maximum image signal level ... The result is a logical image array with several contiguous groups of pixels, i.e., spectral reflectance regions, identified." [0042]).
In addition, Barkan teaches wherein the processing unit is further configured to: move an imaging unit of the imaging system from a first pose to a second pose ("… reorienting at least a portion of the scanner using an angle altering arrangement during scanning to alter an angle at which light is received from the target." claim 16), the move altering the first imaging geometry to a third imaging geometry and the second imaging geometry to a fourth imaging geometry ("… to alter an angle at which light is received from the target." claim 16; the changing of imaging geometry is inherent result of scanner reorienting).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).
In addition, Kantor teaches wherein the processing unit is further configured to: receive a third image from the one or more first detectors, the third image including the detected reflections and being based on the third imaging geometry ("The acquisition of the image takes place in a multiple step fashion, i.e. there are a number of acquisitions of subsequent images of the sample under different illumination conditions when different light sources are used to illuminate the sample. ... In the first step, light source 1 illuminates the sample and light source (2) is switched off." [0074]; since there are multiple illumination conditions, the following first and second step will be repeated); 
receive a fourth image from the one or more first detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry ("In the second step the situation is reversed and the sample is illuminated by light source {2}, while light source {1} is switched off. In both cases the reflected light passes through a lens {3} and is focused onto a CCD chip {4}." [0074]); 
estimate a second surface normal in the second region of high specular reflection based on differences between the third image and the fourth image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]); and 
select for use either the first and second images or the third and fourth images based on the first and second surface normals, the first and second regions of high specular reflection, and the first and second poses ("This means that for a particular point on the surface and a particular observation direction {represented by the vector towards the imaging sensor} the specular reflection can be observed only in the case when the illumination direction is close to fulfill the law of regular reflection. If the directions of the illumination sources differ substantially with respect to the surface, specular reflection is at a maximum for one source and one particular direction. By using more illumination sources with different illumination directions, the redundant data {corresponding to specular reflection and maximum detected intensity} can be discarded. The identification and elimination of specular reflection is performed independently for each point of the surface." [0082]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the specular reflection elimination as taught by Burns with the specular reflection suppressing as taught by Kantor. By using redundant imaging directions, it is possible that "data burden by specular reflection can be eliminated and the surface can be accurately evaluated" (see Kantor; [0082]).

Regarding claim 14, Burns teaches all claim limitations, as applied in claim 13, except estimating a first surface normal in the first region of high specular reflection based on differences between the first image and the second image; and providing one or more move away hints based on the estimated first surface normal.
However, in the same field of endeavor, Kantor teaches estimating a first surface normal in the first region of high specular reflection based on differences between the first image and the second image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging device as taught by Burns with the multiple light sources setup as taught by Kantor. By utilizing different source-detector layout, it would be possible that "information about the geometry of the surface can thus be obtained" (see Kantor; [0074]) and "to eliminate one or a group of data with least favorable illumination" (see Kantor; [0083]).
Although Kantor further teaches the illumination/sensing layout of specular reflection is "least favorable illumination" (see Kantor; [0083]) and as defined in optical imaging the specular reflection is based on determined surface normal and illumination angle, Burns in view of Kantor fails to explicitly teach providing one or more move away hints based on the estimated first surface normal.
However, in the same field of endeavor, Barkan teaches providing one or more move away hints based on the estimated first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints which is generated by the processor; further as defined in optical imaging, the specular reflection is based on determined surface normal and illumination angle).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 15, Burns in view of Kantor teaches all claim limitations, as applied in claim 14, except wherein the at least one of the move away hints comprise providing a move away point to a motion planning system, the move away point being pointed to by the first surface normal.
However, in the same field of endeavor, Barkan teaches wherein the at least one of the move away hints comprise providing a move away point to a motion planning system, the move away point being pointed to by the first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints, and the processor is also interpreted as the motion planning system since it is controlling the pose of camera; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry, which is also aligned to the surface normal when the specular reflection occurred).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 16, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 15, and Barkan teaches wherein the move away point is located at a height above the first surface normal based on a working distance of an imaging unit associated with the one or more detectors ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry; as defined in optics, the specular reflection occurs only when the camera direction and illuminator direction intersecting at the surface, which is exactly at the height equal to the working distance of scanner). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 17, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 15, and Barkan further teaches wherein the move away point is located near an imaging unit associated with the one or more detectors ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midpoint between camera and illumination source is inherent moving away point as defined in imaging geometry).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 18, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 14, and Barkan further teaches wherein at least one of the move away hints comprises providing a move away line to a motion planning system, the move away line being collinear with the first surface normal ("… determine when the amplitude of reflected light is above the predetermined amplitude threshold {e.g., when specular reflection is present}. The processor may then turn off the first camera 520 and turn on the second camera 522, thus only capturing a frame in the direction 526." [0033]; here the switching between the imaging geometry from direction 524 to direction 526 is interpreted as the move away hints generated by the processor; further as defined in optical imaging, the midline between camera direction and illumination direction is inherent moving away line as defined in imaging geometry, which only collinear when specular reflection occurred).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).

Regarding claim 19, Burns in view of Kantor and Barkan teaches all claim limitations, as applied in claim 14, and Burns further teaches determining a second region of high specular reflection in the third image and the fourth image ("… the reflectance image, 34, contains both back-scattered reflectance and specular reflectance components." [0040]; "In step 92, several image {pixel} locations of said color corrected reflectance image are identified by selecting those whose values are above a signal threshold, e.g. 90% of the maximum image signal level ... The result is a logical image array with several contiguous groups of pixels, i.e., spectral reflectance regions, identified." [0042]).
In addition, Barkan teaches moving an imaging unit from a first pose to a second pose ("… reorienting at least a portion of the scanner using an angle altering arrangement during scanning to alter an angle at which light is received from the target." claim 16), the move altering the first imaging geometry to a third imaging geometry and the second imaging geometry to a fourth imaging geometry ("… to alter an angle at which light is received from the target." claim 16; the changing of imaging geometry is inherent result of scanner reorienting).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the imaging setup as taught by Burns, with the two imaging direction setup as taught by Barkan. By selectively using two camera direction, it is possible to "eliminate the specular reflection" (see Barkan; [0033]).
In addition, Kantor teaches receiving a third image from the one or more detectors, the third image including the detected reflections and being based on the third imaging geometry ("The acquisition of the image takes place in a multiple step fashion, i.e. there are a number of acquisitions of subsequent images of the sample under different illumination conditions when different light sources are used to illuminate the sample. ... In the first step, light source 1 illuminates the sample and light source (2) is switched off." [0074]; since there are multiple illumination conditions, the following first and second step will be repeated); 
receiving a fourth image from the one or more detectors, the fourth image including the detected reflections and being based on the fourth imaging geometry ("In the second step the situation is reversed and the sample is illuminated by light source {2}, while light source {1} is switched off. In both cases the reflected light passes through a lens {3} and is focused onto a CCD chip {4}." [0074]); 
estimating a second surface normal in the second region of high specular reflection based on differences between the third image and the fourth image ("As each pixel in the camera corresponds to a particular lateral position on the object surface, the differences between the intensities acquired from different illumination angles depend on the particular tilt of the surface. Based on these differences, the normal vector can be evaluated for each position within the area of interest and the overall shape of the object can be calculated and reconstructed using integration methods." [0079]); and 
selecting for use either the first and second images or the third and fourth images based on the first and second surface normals, the first and second regions of high specular reflection, and the first and second poses ("This means that for a particular point on the surface and a particular observation direction {represented by the vector towards the imaging sensor} the specular reflection can be observed only in the case when the illumination direction is close to fulfill the law of regular reflection. If the directions of the illumination sources differ substantially with respect to the surface, specular reflection is at a maximum for one source and one particular direction. By using more illumination sources with different illumination directions, the redundant data {corresponding to specular reflection and maximum detected intensity} can be discarded. The identification and elimination of specular reflection is performed independently for each point of the surface." [0082]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the specular reflection elimination as taught by Burns with the specular reflection suppressing as taught by Kantor. By using redundant imaging directions, it is possible that "data burden by specular reflection can be eliminated and the surface can be accurately evaluated" (see Kantor; [0082]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burns, as applied in claim 1, and further in view of Zeng et al. (US 2002/0103439 A1; published on 08/01/2002) (hereinafter "Zeng").

Regarding claim 10, Burns teaches all claim limitations, as applied in claim 1, and Burns further teaches one or more second illuminators for triggering fluorescing of one or more fluorescent materials in the region of interest ("… a second light source 12 directs an incident light 16, at a second wavelength range … and a fluorescent light component could be generated from the light from the second source." [0038]); and
wherein the processing unit is further configured to: generate the fluorescence image of the region of interest ("The two corresponding digital color images generated by the digital camera are the reflectance image 34 and fluorescence image 35. These two images are combined by image processing in step 38." [0039]).
Burns fails to explicitly teach one or more second detectors for detecting the fluorescing of the fluorescent materials.
However, in the same field of endeavor, Zeng teaches one or more second detectors for detecting the fluorescing of the fluorescent materials ("… the radiation direction system 80 and the filters 104, 106 and 108 allow radiation fluorescently emitted by the tissue to be received at the second detector 87 …" [0168]);
wherein the processing unit is further configured to: generate the fluorescence image of the region of interest ("… radiation fluorescently emitted by the tissue … The signals produced by the second detector 87 may be used to simultaneously generate a green fluorescence image …" [0168]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the camera as taught by Burns with the multiple CCD cameras as taught by Zeng. By providing "each of the individual detectors" "an adjustable gain, adjustable to produce an optimized image of tissue" (see Zeng; [0173]), it is possible "for producing a high diagnostic sensitivity image while achieving high diagnostic specificity with spectroscopy" (see Zeng; [0172]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793